 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.1 Filed 04/09/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

NH LEARNING SOLUTIONS
CORPORATION, a Michigan corporation, and
5P NH HOLDING COMPANY, LLC,A
Texas limited liability company,

      Plaintiffs,                                  Case No. 2:20-cv-10904
                                                   Hon.


NEW HORIZONS FRANCHISING GROUP, INC.,
a Delaware corporation,


      Defendant,




                      COMPLAINT & JURY DEMAND


      Plaintiffs, NH Leaming Solutions Corporation and 5P NH Holding Company,

LLC, by and through their attomey, Gregory S. Pierce, for their Complaint against

Defendant, New Horizons Franchising Group, Inc., states as follows:

                    PARTIES, JURISDICTION AND VENUE

      1. NH Leaming          Solutions Corporation ('NHLS") 15a Michigan

corporation with its principal place of business at 14115 Farmington Road, Livonia,

Michigan 481 54.




                                         1-
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.2 Filed 04/09/20 Page 2 of 15




      2.     5P NH Holding Company,           LLC ("sPNH") is a Texas limited liability

company with its principal place of business at 300 E. Highland Mall Boulevard,

Suite 100, Austin, Texas78752.

      3.     New Horizons Franchising Group, Inc. ("NHFG") is a Delaware

corporation with its registered agent located at 251 Little Falls Drive, Wilmington,

Delaware 19808; its principal place of business at 1900 S. State College Boulevard,

Suite 450, Anaheim, Califomia 92806; and its Chief Executive Officer's office

located at2502 RockT Point Drive, Suite 500, Tampa, Florida 33607.

      4.     The amount in controversy exceeds S75,000.00, exclusive of interest

and costs.

      5.     The Court has diversity jurisdiction over the claims asserted in this

Complaint pursuant to 28 U.S.C.   $   1332.

      6.     Venue is proper in this Court pursuant to 28 U.S.C.     $ 1 391   .




                           STATEMENT OF FACTS

      7.     NHLS and 5PNH are training companies that provide instructor-led on-

line live training in the use of business applications, business skills, information

technology ("1T"), leadership and management and business process optimization

through franchise locations under the tradename New Horizons Computer Leaming

Centers.




                                              2
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.3 Filed 04/09/20 Page 3 of 15




      8.     NF{FG is the franchisor of the New Horizons Computer Learning

Centers licenses.

      9.     NHLS owns fifteen franchise licenses, which sells and delivers training

throughout the Midwest and Northeast United States.

      10.    5PNH owns twenty-two franchise licenses, which sells and delivers

training throughout the United States.

       11.   NFIFG and NHLS or their predecessors in interest have operated as

franchisor and franchisee for more than twenty-five years

       12.   NF{FG and 5PNH or their predecessors in interest have operated            as


franchisor and franchisee for more than sixteen vears.

       13.   For over ten years, NHLS and 5PNH have delivered instructor-led on-

line live training to thousands of students via online intemet platforms on behalf of

the entire US New Horizons Franchise network.

       14.   From2015 until June l,2019,NHLS and 5PNHdeliveredmuchoftheir

live training through a company known as Global OLL, LLC ("Global OLL").

       15.   From 2009 until the formation of Global OLL, NHLS and 5PNH

delivered their on-line instructor-led live training through various other entities.

       16.   Global OLL was formed by NHLS, 5PNH and two other New Horizons

Computer Leaming Centers franchise group owners in 2015 for the purpose of




                                           3
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.4 Filed 04/09/20 Page 4 of 15




creating a platform to deliver live computer training via the internet using each

member's instructors to teach classes.

      17.    After its formation, Global OLL permitted all franchisees of NHFG to

purchase student seats from its schedule of live computer software training classes.

      18.    NI{FG, also, purchased seats from Global OLL through its own

corporately owned locations and inside sales team.

      19.    In early 2019, NHFG contacted NHLS and 5PNH expressing its plan

to have Global OLL's members dissolve the company,, join its newly formed on-line

live instructor-led delivery platform and take over the entirety of the live online

delivery business for all New Horizons franchisees.

      20.    In that regard, NHFG sent its proposed Participation Agreement   ("PA")

in its newly created New Horizons Virtual Delivery Program ("NHVDP") to NHLS

at its Michigan Offices.

      21.    Similarly, NHFG sent a near identical version of the PA to 5PNH at its

Texas offices.

      22.    After several rounds of negotiation and revisions, all of which were

conducted by NHLS at its Livonia, Michigan headquarters, NHLS and NHFG




                                         4
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.5 Filed 04/09/20 Page 5 of 15




agreed to a Participation Agreement ("NHLS       PA") in the NHVDP dated June 1,

2019. See, NHLS PA, Exhibit A.l

      23.    Likewise, after several rounds ofnegotiation and revisions, all ofwhich

were conducted by 5PNH at its Austin, Texas headquarters, 5PNH and NFIFG

agreed to a Participation Agreement ("5PNH     PA") in the NHVDP dated June 1,2019

nearly identical to the NHLS   PA.   See, 5PNH PA,   Exhibit B.

      24.    NHLS executed the NHLS PA from its President and CEO's Michigan

residence.

      25.    5PNH executed the 5PNH PA from its Senior Vice President's home in

Boeme, Texas.

      26.    Under the terms of the PAs, NHLS and 5PNH were required to abandon

the Global OLL delivery platform and use the NHVDP as "the exclusive platform

used by Franchisee for the sale and delivery   ofall "VIFT" (defined     as public open

enrollment vinual instructor facilitated training offered        by   Franchisee     to   its

customers[)]", and for them to "publish and promote Franchisor's VDP schedule

and...not offer a competing schedule...". Exhibit A,   fll   and Exhibit B,   fll.
      27.    The two other New Horizons franchise group owners that were

formerly part of Global OLL also signed PAs with NHFG.


I Exhibits A through
                     D to the Complaint are subject to confidentiality agreements.
Accordingly, they willed be filed under seal after service of the lawsuit, unless
Defendant agrees to permit public filing of them.
                                          5
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.6 Filed 04/09/20 Page 6 of 15




      28.   To entice NHLS and 5PNH to abandon the Global OLL delivery

platform, NIIFG provided financial incentives to NHLS and 5PNH in the PAs.

      29.   Under the basic rubric of the PAs, NHLS and 5PNH would purchase

class seats from NHFG at the prices set forth in the VDP Rules, the pricing of which

were based on the category of class purchased, i.e., Apps A, Apps B, Tech A, Tech

B, Tech C, etc. See, second and third page of VDP Rules entitled "New Horizons

Virtual Delivery Program", attached to Exhibits A and B.

      30.    Further, in the NHLS PA, NI{FG agreed at paragraph 5(a) that:

      (a) For the period starting on the Effective Date and ending on
      November 30, 2020, Franchisor agrees to utilize, and Franchise[e]
      agrees to provide, a minimum number of Franchisee's instructors per
      day as set forth below:

             Type of Instructor       Minimum Instructors per Day
                  Apps                             J
                  Tech                              10


      31.    In the 5PNH PA, NHFG agreed at paragraph 5(a) that:

      (a) For the period starting on the Effective Date and ending on
      November 30, 2020, Franchisor agrees to utilize, and Franchise[e]
      agrees to provide, a minimum number     of Franchisee's instructors per
      day as set forth below:

             Type of Instructor       Minimum Instructors per Day
                  Apps                             6
                  Tech                              15


      32.    This difference in utilization of "Minimum Instructors per Day" is one

of only two differences between the NHLS PA and 5PNH PA.


                                         6
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.7 Filed 04/09/20 Page 7 of 15




      33.    For the use of NHLS' and 5PNH's instructors in the NHVDP. both

franchisees were to be paid the prices set forth in the VDP Rules. See, third and

fourth page of VDP Rules entitled "New Horizons Virtual Delivery Program",

attached to Exhibits   A and B.

      34.    This system of minimum class delivery would ensure the monthly

payments to both NHLS and 5PNH for each party's respective minimum instructor

delivery would exceed the average cost of seat consumption each company formerly

averaged under the Global OLL platform, resulting in a profit to each company as

incentive to join the NHVDP.

      35.    Before execution of the NHLS' and 5PNH's respective PAs, NHFG

represented to NHLS and 5PNH that the terms       of all other NHVDP participants'

PAs in the program would have no effect on their ability to   fulfill the commitments

of the NHLS and 5PNH PAs.

      36.    This representation was false

      37.    In April 2019, prior to the time NHLS and 5PNH agreed to their

respective PAs, NHFG had already agreed to a PA with another New Horizons

franchise group owner, Integrated Leaming Solutions, LLC      ("lLS").

      38.    This PA gave ILS the right to select the classes its instructors would

teach on the NHVDP schedule before all other participants, or right of first refusal.




                                          7
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.8 Filed 04/09/20 Page 8 of 15




      39.      N[{FG knew or should have known that this right of first refusal in the

pre-existing PA with ILS made it impossible for NHLS and 5PNH to achieve the

contractually obligated instructor utilization minimums and, in tum, the expected

profits under their respective PAs in the NHVDP.

      40.      NF{FG did not disclose its arrangement with ILS prior to getting NHLS

and NHFG to agree to their NFIVDP PAs.

      41.      Neither NHLS, nor 5PNH would have entered into the PAs        if NHFG

had not made the misrepresentation that the terms of all other NHVDP participants'

PAs in the program would have no effect on their ability to   fulfill the commitments

in the NHLS and 5PNH PAs.

      42.      In June 2019,the parties began operating under the PA and VDP Rules.

      43.      It became quickly apparent that it would be difficult to implement the

NHVDP and its Rules under the terms of the PAs because of the right of first refusal

granted to ILS of which NHLS and 5PNH had previously not been aware.

      44.      After leaming of ILS' right of first refusal in late June of 2019, NHLS

and 5PNH objected and insisted on an Amendment to all PA's in the NHVDP that

would eliminate the ILS right of first refusal for instructor assignments and simplifr

the program.

      45.      Accordingly, NHLS and 5PNH executed separate, but near identical

amendments ("Amendments") to their respective PAs with NHFG with an effective


                                           8
 Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.9 Filed 04/09/20 Page 9 of 15




date of August   7,2019.    See,   NHLS' First Amendment to Participation Agreement,

Exhibit C, and 5PNH's First Amendment to Participation Agreement, Exhibit D.

      46.      The Amendments changed the terms of the PAs to a system where

NHFG's minimum monthly utilization ofNHLS and 5PNH instructors would be 2%

over their monthly seat consumption for each category ofclasses offered under the

NHVDP, thereby guaranteeing that both would realize substantial profits.

      47.      Paragraph 4 ofthe Amendments (modifting paragraph 5 of the original

PAs) states:

          5.   Use   of Franchisee's Instructors for Deliverv:

          (a)Commencing on August 1,2019 and ending on December 31,
          2020, Franchisor agrees to utilize, and Franchisee agrees to provide,
          Franchisee instructors to supply training days on a monthly basis
          (the "Minimum Instructor Commitment"). The Minimum Instructor
          Commitment shall be expressed as a percentage and calculated by
          comparing (i) the monthly classroom seats purchased by Franchisee
          to (ii) the total classroom seats collectively purchased by all \rDP
          participants during the same month, then adding 202 to such
          calculated percentage, and then applying such percentage to the total
          number of training days collectively purchased by all VDP
          participants during such month. The Minimum Instructor
          Commitment shall be calculated and applied separately for each
          category of classes offered under the VDP program; provided,
          however, that Application Courses classified as A and B shall be
          combined, and Technical Courses classified as A and B shall also
          be combined.

          (b)For example, if Franchisee purchased 400 classroom seats of
          Tech A classes during a month and all VDP participants purchased
          2,000 classroom seats of Tech A classes during such month, the
          Minimum Instructor Commitment would be 22% (400 Tech A
          classroom seats divided by 2,000 total Tech A classroom seats, plus

                                             9
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.10 Filed 04/09/20 Page 10 of 15




         2%), and Franchisor would utilize Franchisee's instructors for 22%o
         ofthe total training days ofTech A classes purchased by all VDP
         participants during such month.

         (c) As of August I , 2019, Franchisor will update the VDP Rules to
         reflect that Franchisor shall pay each VDP delivery participant a
         monthly participation fee (the "Participation Fee"), calculated by
         dividing Net Classroom Seat Revenue by Total Delivery Days and
         multiplied by the number of trainer delivery days for each VDP
         delivery participant. For purposes of this calculation, "Net
         Classroom Seat Revenue" means the total monthly revenue
         generated from the sale of classroom seats minus monthly VDP
         administration fees charged to VDP participants, and "Total
         Delivery Days" means the total number of days that each class was
         delivered during such month. The Participation Fee shall be
         calculated and applied separately for each category of classes
         offered under the VDP program.

         (d)For example, ifthe sale ofTech A classes generated $200,000 in
         July, VDP Administration Costs were $5,000 in July and a total of
         250 days of Tech A classes were delivered in July, then each VDP
         delivery participant would receive a Participation Fee in July of
         $780 multiplied by the number oftrainer delivery days for each VDP
         delivery participant, calculated as $200,000 minus $50,000 and then
         divided by 250. See, Exhibits C and D, pp. 1-2.

      48.   For most months after implementation of the August               l,   2019

Amendments, NFIFG failed to meet the Minimum Instructor Commitment to both

NHLS and 5PNH.

      49.   Further,   in months where NHFG did meet the Minimum Monthly

Commitment, it did so only by manipulating the number of classes on the NH VDP

schedule by reducing the average number      of students per class below 12; thereby,

increasing the number of classes offered on the NHVDP schedule.


                                        10
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.11 Filed 04/09/20 Page 11 of 15




      50.    By reducing the number of students per class, NHFG correspondingly

reduced the average revenue per class.

      51.    These actions either reduced or eliminated the expected profits to

NHLS and 5PNH

      52.    Further, increasing the number of classes by reducing the average

number of students per class violated NHFG's own VDP Rules, which contemplated

an average class size   of   16 students.

      53.    These actions by NF{FG materially violated the terms and conditions       of

the PAs and Amendments            it signed with both NHLS and 5PNH,      resulting in

substantial damages.

      54. From October 2019 through February 2020, NHLS and 5PNH sent
multiple notices of default to NHFG, submitted numerous proposals that would have

cured the defaults and reduce or eliminate the possibility of any future defaults under

the NTIVDP and expended significant amounts of time and cash traveling to meet

with NHFG in an effort to resolve this matter.

      55.    NHFG rejected these proposals and failed to cure the defaults.

      56.    Due to the uncured material defaults of the PAs and Amendments bv

NHFG, NHLS and 5PNH will withdraw their participation in the NHVDP          as   of April

13,2020.




                                            11
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.12 Filed 04/09/20 Page 12 of 15




                                          COUNT    I
    NHLS'BREACH OF THE PARTICIPATION AGREEMENT CLAIM

       57.    NHLS incorporates the preceding paragraphs.

       58.    Under the terms of the NHLS PA and its Amendment. NHFC had the

obligation to meet the Minimum Instructor Delivery requirements set forth therein

and to follow the VDP Rules.

       59.    NI{FG breached these obligations to NHLS.

       60.    NHLS has sustained substantial damages as a direct and proximate

cause of NHFG's breaches of the NHLS PA and Amendment.

       WHEREFORE, NHLS requests entry of a Judgment against NHFG in

whatever amount in excess of 575,000.00 that a jury decides it is entitled to, plus

costs, interest and attorneys' fees.

                                          COUNT    II
       NHLS' CLAIM FOR FRAUDULENT MISREPRESENTATION

       61.    NHLS incorporates the preceding paragraphs.

       62.    Before execution of the NHLS PA, NHFG represented to NHLS that

the terms of all other NFIVDP participants' PAs in the program would have no effect

on their ability to   fulfill   the commitments of the NHLS PA.

       63.    This representation was false.




                                              12
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.13 Filed 04/09/20 Page 13 of 15




      64.    NHFG knew the representation was false when it made it, or made the

representation recklessly without knowledge of its truth as a positive assertion.

      65.    NHFG made the representation with the intention to induce NHLS'

reliance on it in entering into the NHLS PA.

      66.    NHLS, in fact, did rely on the NHFG's representation in deciding to

enter into the NHLS PA.

      67.    As a direct and proximate result of NHFG's false representation, NHLS

sustained substantial damages.

      WHEREFORE, NHLS requests this Honorable Court order the NHLS PA

and its Amendment void and enter a Judgment against NHFG in whatever amount

in excess of$75,000.00 that ajury decides it is entitled to, plus costs, interest and

attomevs' fees.

                                    COUNT TII

   sPNH'S BREACH OF THE PARTICIPATION AGREEMENT CLAIM

      68.    5PNH incorporates the preceding paragraphs.

      69.    Under the terms of the 5PNH PA and its Amendment. NHFG had the

obligation to meet the Minimum Instructor Delivery requirements set forth therein

and to follow the VDP Rules.

      70.    NHFG breached these obligations to 5PNH.




                                          13
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.14 Filed 04/09/20 Page 14 of 15




      71.      5PNH has sustained substantial damages as a direct and proximate

cause of NHFG's breaches of the 5PNH PA and Amendment

      WHEREFORE, 5PNH requests entry of a Judgment against NHFG in

whatever amount in excess of $75,000.00 that     a   jury decides it is entitled to, plus

costs, interest and attomeys' fees.

                                      COUNT IV

      sPNH'S CLAIM FOR FRAUDULENT MISREPRESENTATION

      72.      5PNH incorporates the preceding paragraphs.

      73.      Before execution of the 5PNH PA, NHFG represented to 5PNH that the

terms of all otherNHVDP participants' PAs in the program would have no effect on

their ability to fulfill the commitments of the 5PNH PA.

      7   4.   This representation was false.

      75.      NHFG knew the representation was false when it made it, or made the

representation recklessly without knowledge of its truth as a positive assertion.

      76.      NHFG made the representation with the intention to induce 5PNH's

reliance on it in entering into the 5PNH PA.

      77.      5PNH, in fact, did rely on the NHFG's representation in deciding to

enter into the 5PNH PA.

      78.      As a direct and proximate result ofNHFG's false representation, 5PNH

sustained substantial damages


                                           L4
Case 2:20-cv-10904-LVP-RSW ECF No. 1, PageID.15 Filed 04/09/20 Page 15 of 15




      WHEREFORE, NHLS requests this Honorable Coufi order the 5PNH PA

and its Amendment void and enter a Judgment against NHFG in whatever amount

in excess of$75,000.00 that ajury decides it is entitled to, plus costs, interest and

attomeys'fees.



                                              Respectfully submitted,

                                              By : /s/Gregory S. P lerce
                                              Gregory S. Pierce (P45552)
                                              Attomey for Plaintiffs
                                              141 l5 Farmington Road
                                              Livonia, MI 48154
                                              (734) 8s3-2043
                                              qreqofy.p ierce(ri)nh ls.com
Dated: April9,2020




                                 JURY DEMAND


      Plaintiffs hereby demand trial of the aforementioned claims by a jury.


                                              Respectfu   lly submitted,

                                              Bv : /s/Gregory S. Pierce
                                              Gregory S. Pierce (P45552)
                                              Attomey for Plaintiffs
                                              14115 Farmington Road
                                              Livonia, MI 48154
                                              (734) 8s3-2043
                                              gre gory. pi erc e (rinh   I   s.   conr
Dated: April 9,2020


                                         15
